Name: COMMISSION REGULATION (EC) No 249/96 of 9 February 1996 laying down special measures concerning the application of Regulation (EC) No 2722/95 in the pigmeat sector
 Type: Regulation
 Subject Matter: economic policy;  trade policy;  distributive trades;  animal product
 Date Published: nan

 10 . 2. 96 EN Official Journal of the European Communities No L 32/ 15 COMMISSION REGULATION (EC) No 249/96 of 9 February 1996 laying down special measures concerning the application of Regulation (EC) No 2722/95 in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, therefore, it is necessary to suspend application of the Regulation and reject the applications in question, HAS ADOPTED THIS REGULATION : Article 1 1 . Application of Regulation (EC) No 2722/95 is hereby suspended for the period 10 to 16 February 1996 . 2. Applications submitted on 9 February 1996 for which acceptance decisions would have had to be taken during that period, are hereby rejected. Article 2 This Regulation shall enter into force on 10 February 1996. Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat ('), as last amended by Regulation (EC) No 3533/93 (2), and in parti ­ cular Article 11(b) thereof, Whereas an examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Commission Regulation (EC) No 2722/95 (3) ; whereas, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 333, 30. 11 . 1990, p. 2. (2) OJ No L 321 , 23 . 12 . 1993, p. 9 . 3 OJ No L 283, 25. 11 . 1995, p. 9 .